REYES V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-02-505-CR



KNYVETT REYES	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Knyvett Reyes attempts to appeal her conviction for criminally negligent homicide.  The trial court imposed a sentence of confinement for two years in the state jail and Appellant was placed on community supervision for four years.  We dismiss the appeal for want of jurisdiction.

Pursuant to rule 26.2 of the rules of appellate procedure, a notice of appeal must be filed within 30 days after the date sentence is imposed, or within 90 days after the date sentence is imposed if the defendant files a timely motion for new trial.  
Tex. R. App. P. 26.2(
a).  Appellant’s sentence was imposed on August 30, 2002.  She filed a timely motion for new trial on September 30, 2002.  Therefore, Appellant’s notice of appeal was due December 2, 2002.  
Id.  
On December 23, 2002, Appellant filed her notice of appeal and a motion for extension of time to file the notice of appeal.  This court denied Appellant’s motion because it was not filed within the fifteen-day period in which to request an extension, as permitted by rule 26.3.  
Tex. R. App. P.
 26.3.           

On January 27, 2003, we notified Appellant of the apparent untimeliness of the notice of appeal and stated we would dismiss the appeal unless we received a response showing grounds for continuing the appeal.  
Tex. R. App. P. 
44.3.  Appellant has not filed a response.

Because Appellant’s notice of appeal was untimely, we have no jurisdiction over this appeal.  
See Olivo v. State
, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996); 
see also Slaton v. State
, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998).  Accordingly, we dismiss this appeal for want of jurisdiction.
 

PER CURIAM

PANEL D:	HOLMAN, GARDNER, and WALKER, JJ.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)	         
[DELIVERED: MARCH 6, 2003]

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.